IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,712



                   EX PARTE CHARLES WAYNE BISHOP, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. D-1-DC-08-203263 IN THE 403RD DISTRICT COURT
                         FROM TRAVIS COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of unauthorized use

of a vehicle and sentenced to fourteen years’ imprisonment. The Third Court of Appeals affirmed

his conviction. Bishop v. State, No. 03-08-00710-CR (Tex. App.–Austin Aug. 26, 2010, pet. ref’d).

        Applicant raises nine grounds. The trial court made findings of fact and conclusions of law

and determined that these grounds are without merit. We agree. Accordingly, these grounds are

denied. The trial court also determined that Applicant’s sentence is illegal and recommended that
                                                                                                  2

we grant Applicant a new punishment hearing. Relief is granted. The sentence in cause number D-1-

DC-08-203263 in the 403rd District Court of Travis County is set aside, and Applicant is remanded

to the custody of the Sheriff of Travis County for a new punishment hearing. The trial court shall

issue any necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.

Delivered: January 11, 2012
Do Not Publish